Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method step of attaching removably a dental appliance having a first occlusal pad, a second occlusal pad, and a connector extending between said first and second occlusal pads, a lingual side oriented toward a tongue, a flange extending from said lingual side of each of said occlusal pads, at least one support formed within said flange; stimulating nerves of the tongue by touching a most mesial portion of the lingual side of the dental appliance with the tongue; and the step of stimulating nerves of the tongue prompting forward contraction of the tongue positioning the tongue anteriorly and mandibularly downward thereby dilating a pharyngeal airway, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 12, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method step of attaching removably a dental appliance having a first occlusal pad, a second occlusal pad, and a connector extending therebetween, a lingual side oriented toward a tongue, a flange extending from said first and second occlusal pads on said lingual side, and at least one support embedded in each flange; stimulating nerves of the tongue by touching the tongue generally between a first molar and a first bicuspid on a side of a mesial line and the mesial line with a most mesial surface of the lingual side of the dental appliance; and wherein the step of stimulating 
With respect to claim 17, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method step of attaching removably a dental appliance having a first occlusal pad, a second occlusal pad, and a connector extending between said first and second occlusal pads, a lingual side oriented toward a tongue, a flange extending from said lingual side of each of said occlusal pads, at least one support formed within said flange; stimulating nerves of the tongue by touching the tongue proximate a tongue tip of the tongue with an anterior flange that extends lingually from anterior portions of the dental appliance when the dental appliance is attached within the mouth; and wherein the step of stimulating nerves of the tongue prompting forward contraction of the tongue positioning the tongue anteriorly and mandibularly downward thereby dilating a pharyngeal airway, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Alvarez et al. (2016/0367342 and 2013/0298916) discloses a system and method of installing dental prosthesis for passively influencing tongue position to reduce airway obstruction; BASHYAM (2014/0135868) discloses a non-invasive intraoral electrical stimulator system and method for treatment of obstructive sleep apnea; however, Alvarez et al. and BASHYAM do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method step of attaching removably a dental appliance 
Alvarez et al. (2016/0367342 and 2013/0298916) discloses a system and method of installing dental prosthesis for passively influencing tongue position to reduce airway obstruction; BASHYAM (2014/0135868) discloses a non-invasive intraoral electrical stimulator system and method for treatment of obstructive sleep apnea; however, Alvarez et al. and BASHYAM do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method step of attaching removably a dental appliance having a first occlusal pad, a second occlusal pad, and a connector extending therebetween, a lingual side oriented toward a tongue, a flange extending from said first and second occlusal pads on said lingual side, and at least one support embedded in each flange; stimulating nerves of the tongue by touching the tongue generally between a first molar and a first bicuspid on a side of a mesial line and the mesial line with a most mesial surface of the lingual side of the dental appliance; and wherein the step of stimulating nerves of the tongue prompting forward contraction of the tongue thereby 
Alvarez et al. (2016/0367342 and 2013/0298916) discloses a system and method of installing dental prosthesis for passively influencing tongue position to reduce airway obstruction; BASHYAM (2014/0135868) discloses a non-invasive intraoral electrical stimulator system and method for treatment of obstructive sleep apnea; however, Alvarez et al. and BASHYAM do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method step of attaching removably a dental appliance having a first occlusal pad, a second occlusal pad, and a connector extending between said first and second occlusal pads, a lingual side oriented toward a tongue, a flange extending from said lingual side of each of said occlusal pads, at least one support formed within said flange; stimulating nerves of the tongue by touching the tongue proximate a tongue tip of the tongue with an anterior flange that extends lingually from anterior portions of the dental appliance when the dental appliance is attached within the mouth; and wherein the step of stimulating nerves of the tongue prompting forward contraction of the tongue positioning the tongue anteriorly and mandibularly downward thereby dilating a pharyngeal airway, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARLA R PATEL/Primary Examiner, Art Unit 3786